Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 1 of 14
Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 2 of 14
Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 3 of 14
Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 4 of 14
Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 5 of 14
Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 6 of 14
Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 7 of 14
Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 8 of 14
Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 9 of 14
Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 10 of 14
Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 11 of 14
Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 12 of 14
Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 13 of 14
Case 3:19-bk-30822   Doc 42-5 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 5 Page 14 of 14
